         Case 0:21-cv-00055-SWS Document 1 Filed 03/23/21 Page 1 of 4


                                                                      FILED
                                                               U.S. DISTRICT COURT
                                                                STRiOIOP WYOMING*
                           UNITED STATES DISTRICT

                                   DISTRICT OF                         23 PHU'Uk
                                                            MARGARCTBOTKIHS.CLERK
                                                                     CHEYENNE




JARED SWORDS,

                      Plaintiff,                             civ.#($Lf(it/<rr-LS
V.

                                                             COMPLAINT AND DEMAND
BNSF RAILWAY COMPANY,                                                FOR JURY TRIAL
a Delaware Corporation,

                      Defendant.



       COMES NOW the Plaintiff, Jared Swords, for his claims and causes of action against the
above-named Defendant, BNSF Railway Company, a Delaware Corporation, alleges and states

as follows:


                                            COUNT!


1.     That at all times material, Plaintiff has lived and continues to live in the City of Gillette,

      in the State of Wyoming.

2.    That at all times material, Defendant BNSF Railway Company was and is a corporation

      organized and existing under the laws of the State of Delaware, was and is engaged as a

      common carrier of freight for hire in interstate commerce, and was operating an interstate

      system ofrailroads in and through the several states, including the State of Wyoming. This

      system included the railyard in Guernsey, Wyoming.

3.    That the Court has jurisdiction over this action pursuant to 28 USC 1331, as the claim

      arises under a law of the United States. The jurisdiction of this Court is founded upon

      Title 45, Sections 1-60 of the United States Code, the Federal Employers' Liability Act
       Case 0:21-cv-00055-SWS Document 1 Filed 03/23/21 Page 2 of 4




     (FELA),45 U.S.C. §§51-60(2006). This action is timely commenced within the meaning

     of45 U.S.C. § 56.

4.   Venue is proper in this Court pursuant to 28 U.S.C. 1391(a) because a substantial part of

     the events and omission giving rise to this action occurred in this District.

5.   That at all times material, Plaintiff was employed by Defendant BNSF as a locomotive

     conductor.   As such, Plaintiff worked and engaged in interstate transportation and

     commerce at the time of the incident, and all or part of his duties were in furtherance of

     Defendant's business of interstate commerce.


6.   On April 24, 2018, Plaintiff was engaged in the course and scope of his employment

     working as a conductor in the Guemsey Yard in Guernsey, Wyoming.

7.   Plaintiff was working on board a locomotive with an engineer on Track 286. At

     approximately 8AM, a switch crew was engaged in the task switching two railcars from

     the North Lead track to Track 276. The crew sent the cars forward at a speed of

     approximately 15 miles per hour. The crew negligently failed to properly align the

     switches to accommodate this movement to Track 276. As a direct result oftheir mistake,

     the railcars entered Track 286 and collided with Plaintiffs locomotive.


8.   The force ofthe collision caused Plaintiff to be thrown about the locomotive cab, causing

     him to suffer injuries to his spine and other body parts.

9.   That the injuries sustained by Plaintiff and the damages resulting therefrom were caused,

     in whole or in part, by the negligence of Defendant BNSF, its agents, employees, and

     officers in violation of the FELA. To wit. Defendant BNSF was negligent:

     a. in failing to provide Plaintiff with a reasonably safe place to work as required by law;

     b. in failing and neglecting to provide Plaintiff and his co-workers with safe and proper

        equipment to do said work;
         Case 0:21-cv-00055-SWS Document 1 Filed 03/23/21 Page 3 of 4




      c. in failing to properly line the switch to accommodate the movement ofrailcars into the

          proper track, and instead lining the switch to direct the cars into the wrong track,

          colliding with plaintiffs locomotive;

      d. in failing and neglecting to adopt, install, implement, and/or enforce safe methods,

          procedures, customs, and practices; and

      e. in negligently creating and/or permitting dangerous and hazardous conditions to exist

          in the Guemsey Yard, where plaintiff was required to work.

10.   Defendant, by and through its agents and employees, was negligent and careless, and that

      these actions violated the Federal Employers' Liability Act, Federal Railway
      Administration Regulations, and other safety statutes and regulations enacted pursuant to
      law for the protection of Railway employees, and that said actions and/or omissions were

      a cause ofPlaintiffs injuries.

11.   As a result of Defendant's conduct, and that of its agents and employees,Plaintiffreceived

      the injuries indicated above with resultant disability, pain, suffering and anxiety, all of

      which are a continuing and permanent condition, together with lost wages and diminution
      of his earning capacity and partial loss of his enjoyment of life to his general damages in

      an amount yet to be determined.

12.   As a result of Defendant's conduct, and that of its agents and employees. Plaintiff has

      incurred wage loss and medical expenses, which are continuing in nature together with
      other special losses to his additional damage in an amount yet to be determined.

      WHEREFORE,Plaintiff respectfully prays for damages against the Defendant as follows:

      (1) For Plaintiffs compensatory,general and special damages in an amount thejury deems

         just and proper under the circumstances;

      (2) For Plaintiffs costs and disbursements herein;
       Case 0:21-cv-00055-SWS Document 1 Filed 03/23/21 Page 4 of 4




    (3) For pre-judgment and post-judgment interest; and

    (4) For such other and further relief as the Court determines to be just and proper.

                  t%, Zozl
    Dated: SprH ,-50t9


                                                   Sean Scoggin
                                                   McKellar, Tiedekeh and Scoggin
                                                   P.O. Box 748
                                                   Cheyenne, WY 82003-0748
                                                   307-637-5575
                                                   sscoggin@mtslaw.net


                                                   and


                                                   BREMSETH LAW FIRM,P.C.
                                                   Fredric A. Bremseth
                                                   601 Carlson Parkway, Suite 995
                                                   Minnetonka, Minnesota 55305
                                                   (952)475-2800
                                                   fbremseth@bremseth.com

                                                   ATTORNEYS FOR PLAINTIFF




                              DEMAND FOR JURY TRIAL


Plaintiff hereby respectfully demands trial by jury on all issues so triable.
